21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 1 of 7
21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 2 of 7
21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 3 of 7
21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 4 of 7
21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 5 of 7
21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 6 of 7
21-00141-WLH11   Doc 432   Filed 03/23/21   Entered 03/23/21 08:53:45   Pg 7 of 7
